Title: William D. Meriwether to Thomas Jefferson, 16 December 1816
From: Meriwether, William D.
To: Jefferson, Thomas


          
            Dear Sir
            December 16th 1816
          
          Understanding that you have returned from Bedford and being desirous to receive the rents due to Mr Hornsby and Mr Wood the representatives of the three younger legatees of Bennet Henderson Dd I request the favour of you to appoint a time and place wher the business can be done that will be mutually convenient to us baoth and if necesssary to appoint an umpire to deside any
			 matter of controversy which may arise in the settlement of the accounts   Accept assurance of my esteem &c
          
            W D. Meriwether
          
        